—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered February 4, 1998, convicting him of robbery in the second degree and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Moreover, the defendant’s speedy trial motion was properly denied (see, CPL 30.30 [4]; People v Jones, 235 AD2d 297; People v Taylor, 217 AD2d 404).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Sullivan, Friedmann and H. Miller, JJ., concur.